UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09891 Dreyfus Opportunity Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 7/31/2010 The following N-Q relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for this series, as appropriate. DREYFUS OPPORTUNITY FUNDS - DREYFUS GLOBAL SUSTAINABILITY FUND FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Global Sustainability Fund July 31, 2010 (Unaudited) Common Stocks96.3% Shares Value ($) Australia5.4% Australia & New Zealand Banking Group 6,490 135,338 BHP Billiton 2,739 99,416 GPT Group 12,753 32,998 Rio Tinto 1,900 121,374 Stockland 4,854 16,643 Canada5.2% Bombardier, Cl. B 4,685 21,236 Canadian Imperial Bank of Commerce 1,381 94,888 Cenovus Energy 1,900 53,580 CGI Group 3,524 a 50,287 EnCana 3,160 96,475 TELUS 1,820 72,018 Finland1.1% Kesko, Cl. B 2,026 France4.4% AXA 3,884 71,594 Cie Generale des Etablissements Michelin, Cl. B 1,093 83,267 Sanofi-Aventis 2,022 117,441 Total 571 28,804 Unibail-Rodamco 132 26,043 Germany5.3% Adidas 1,617 87,575 Allianz 979 113,673 Hochtief 1,022 66,251 Muenchener Rueckversicherungs 573 79,375 Siemens 151 14,717 TUI 3,493 a 36,789 Italy1.6% Stmicroelectronics NV 4,391 36,221 Terna Rete Elettrica Nazionale 20,011 83,187 Japan5.4% Denso 800 22,937 Fujitsu 3,000 21,355 Marubeni 7,000 37,595 Mitsubishi 3,100 67,063 Sekisui Chemical 8,000 54,262 Sumitomo 4,500 47,815 Toshiba 4,000 a 20,927 Toyota Motor 2,794 98,637 Trend Micro 1,000 29,516 Netherlands4.6% Koninklijke DSM 1,676 79,533 Royal Dutch Shell, Cl. A 5,041 139,858 Unilever 4,114 121,028 Norway1.1% Statoil 4,100 South Korea1.9% POSCO 80 33,269 Samsung Electronics 123 84,213 Samsung SDI 169 24,284 Spain4.3% Banco Bilbao Vizcaya Argentaria 3,280 44,175 Banco Santander 7,251 94,199 Criteria Caixacorp 12,460 60,874 Endesa 1,537 38,046 Fomento de Construcciones y Contratas 886 23,023 Red Electrica 1,411 61,782 Sweden1.8% Electrolux, Ser. B 3,382 75,419 SKF, Cl. B 3,066 58,563 Switzerland10.4% Credit Suisse Group 2,619 119,272 Nestle 1,555 76,877 Noble 1,900 61,750 Novartis 1,883 91,375 Roche Holding 1,162 151,148 Sulzer 801 83,045 Swisscom 226 84,612 Zurich Financial Services 467 109,028 United Kingdom19.1% AstraZeneca 2,940 149,378 Barclays 21,592 112,756 BT Group 41,901 93,495 Centrica 18,847 89,874 Compass Group 7,375 61,334 GlaxoSmithKline 4,806 83,784 HSBC Holdings 7,412 75,133 Investec 10,600 82,333 Kingfisher 22,036 74,446 Legal & General Group 55,596 78,122 Man Group 12,528 42,717 Marks & Spencer Group 10,966 59,262 Rentokil Initial 38,278 a 61,445 Rio Tinto 2,710 140,520 Schroders 4,010 81,044 Unilever 3,841 109,150 Vodafone Group 12,411 28,969 United States24.7% 3M 800 68,432 Cisco Systems 2,400 a 55,368 Citigroup 4,500 a 18,450 Coca-Cola 687 37,861 Cummins 500 39,805 El Paso 8,700 107,184 General Electric 5,400 87,048 H & R Block 5,000 78,400 Hewlett-Packard 1,300 59,852 Humana 2,100 a 98,742 Intel 8,677 178,746 International Business Machines 1,800 231,120 Johnson & Johnson 3,208 186,353 Kimberly-Clark 1,600 102,592 MeadWestvaco 3,100 74,276 Motorola 7,627 a 57,126 PepsiCo 400 25,964 Plum Creek Timber 471 b 16,899 ProLogis 1,500 b 16,290 Quest Diagnostics 1,074 50,467 Staples 3,100 63,023 Symantec 5,592 a 72,528 UnitedHealth Group 3,800 115,710 Total Common Stocks (cost $6,772,606) Preferred Stocks3.1% Brazil1.5% Banco Bradesco 6,050 Germany1.6% Henkel & Co. 1,638 81,295 Volkswagen 363 38,463 Total Preferred Stocks (cost $215,461) Total Investments (cost $6,988,067) 99.4% Cash and Receivables (Net) .6% Net Assets 100.0% a Non-income producing security. b Investment in real estate investment trust. At July 31, 2010, the aggregate cost of investment securities for income tax purposes was $6,988,067. Net unrealized appreciation on investments was $424,737 of which $619,772 related to appreciated investment securities and $195,035 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Financial 21.7 Consumer Discretionary 14.3 Health Care 14.0 Information Technology 10.8 Energy 8.9 Materials 8.4 Consumer Staples 8.2 Industrial 5.4 Telecommunications 5.2 Utilities 2.5  Based on net assets. 100-463-63 At July 31, 2010, the fund held the following forward foreign currency exchange contracts: Unrealized Forward Foreign Currency Foreign Appreciation Exchange Contracts Currency Amount Cost ($) Value ($) (Depreciation) ($) Purchases: Swedish Krona, Expiring 8/2/2010 219,567 30,377 30,412 35 Sales: Proceeds ($) Euro, Expiring 8/2/2010 19,484 25,485 25,391 94 British Pound, Expiring 8/2/2010 22,091 34,475 34,664 (189) Gross Unrealized Appreciation Gross Unrealized Depreciation 100-463-63 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2010 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs ++ Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 1,842,236 - - Equity Securities - Foreign+ 5,570,568 - - Other Financial Instruments: Forward Foreign Currency Exchange - 129 - Contracts++ Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange - (189) - Contracts++ + See Statement of Investments for country and industry classification. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Opportunity Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 24, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 24, 2010 By: /s/ James Windels James Windels Treasurer Date: September 24, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
